Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 1 of 19




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-60789-COHN/STRAUSS

  CREATIVE KLICK AGENCY, LLC,

              Plaintiff,

  v.

  IGNITE INTERNATIONAL, LTD., et al.

        Defendants.
  ___________________________________/

       IGNITE INTERNATIONAL, LTD.’S ANSWER TO PLAINTIFF’S COMPLAINT

              Defendant, Ignite International, Ltd. (“Ignite”), by and through its undersigned counsel,

  answers the Complaint and Demand for Jury Trial (“Complaint”) filed by Plaintiff, Creative Klick

  Agency, LLC, Inc. (“Plaintiff” or “Creative Klick”) as follows:

         1.           The allegations of paragraph 1 of the Complaint do not require a response from

  Ignite. To the extent paragraph 1 alleges facts, Ignite denies the allegations in paragraph 1 of the

  Complaint.

                                                  PARTIES

         2.           Ignite lacks knowledge or information sufficient to form a belief about the truth of

  the allegations in paragraph 2 of the Complaint, and on that basis denies them.

         3.           Admitted that Ignite is a Wyoming corporation. Ignite denies that its principal

  office is located at 3275 S. Jones Blvd., Suite 105, Las Vegas, Nevada 89146.

         4.           Admitted.

         5.           Admitted.




                                                       1
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 2 of 19




         6.      Ignite is without knowledge of anyone named Daniel Bilzerian. Dan Bilzerian is

  a resident of Nevada.

         7.      Ignite lacks knowledge or information sufficient to form a belief about the truth of

  the allegations in paragraph 7 of the Complaint, and on that basis denies them.

         8.      Ignite denies the allegations of paragraph 8 of the Complaint.

         9.      Ignite denies the allegations of paragraph 9 of the Complaint.

       10.       Ignite lacks knowledge or information to form a belief about the truth of the

  allegations in paragraph 10 of the Complaint, and on that basis denies them.



                                  JURISDICTION AND VENUE

       11.       The allegations of paragraph 11 of the Complaint are legal conclusions which do

  not require a response from Ignite. To the extent paragraph 11 alleges facts, Ignite denies the

  allegations in paragraph 11 of the Complaint.

       12.       Ignite denies the allegations of paragraph 12 of the Complaint. To the extent

  paragraph 12 of the Complaint contains legal conclusions, they do not require a response from

  Ignite.

       13.       The allegations of paragraph 13 of the Complaint are legal conclusions which do

  not require a response from Ignite. To the extent paragraph 13 alleges facts, Ignite denies the

  allegations in paragraph 13 of the Complaint.

                  ALLEGATIONS OF FACT COMMON TO ALL COUNTS

       14.       Ignite lacks knowledge or information to form a belief about the truth of the

  allegations in paragraph 14 of the Complaint, and on that basis denies them.




                                                  2
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 3 of 19




       15.       Ignite denies that Defendant, Dan Bilzerian, is the owner of Ignite. Ignite lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  in paragraph 15 of the Complaint, and on that basis denies them.

       16.       Denied.

       17.       Admitted.

       18.       Ignite lacks knowledge or information to form a belief about the truth of the

  allegations in paragraph 18 of the Complaint, and on that basis denies them.

       19.       Denied.

       20.       Denied.

       21.       Denied.

       22.       Denied.

       23.       Ignite admits that the photographs attached as Composite Exhibit A to the

  Complaint were provided to Taylor Bell of Ignite as samples it was free to use. Ignite denies the

  remaining allegations of paragraph 23 of the Complaint.

       24.       The image of the email provided in paragraph 24 of the Complaint speaks for itself.

  Ignite denies the remaining allegations of paragraph 24 of the Complaint.

       25.       The image of the email provided in paragraph 25 of the Complaint speaks for itself.

  Ignite denies the remaining allegations of paragraph 25 of the Complaint.

       26.       Ignite lacks knowledge or information to form a belief about the truth of the

  allegations in paragraph 26 of the Complaint, and on that basis denies them.

       27.       Denied.

       28.       Denied.

       29.       Denied.



                                                  3
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 4 of 19




       30.         Denied.

       31.         Denied.

       32.         Denied.

                               Count I – Willful Copyright Infringement

       33.         Ignite incorporates its responses to paragraphs 1 to 32 of the Complaint.

       34.         Denied.

       35.         Ignite lacks knowledge or information sufficient to form a belief about the truth of

  the allegations in paragraph 35 of the Complaint, and on that basis denies them.

       36.         Denied.

       37.         Denied.

       38.         Denied.

       39.         Denied.

       40.         Denied.

       41.         Denied.

       42.         Denied.

       43.         Denied.

                           Count II – Contributory Copyright Infringement

       44.      Ignite incorporates its responses to paragraphs 1 to 43 of the Complaint.

       45.      Denied.

       46.      Denied.

       47.      Denied.

       48.      Denied.




                                                     4
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 5 of 19




                            Count III – Vicarious Copyright Infringement

       49.      Ignite incorporates its responses to paragraphs 1 to 48 of the Complaint.

       50.      Denied.

       51.      Denied.

       52.      Denied.

       53.      Denied.

                                         AFFIRMATIVE DEFENSES

           Ignite asserts the following affirmative defenses to the Complaint. Ignite undertakes the

  burden of proof only as to those defenses deemed affirmative defenses by law, regardless of how

  such defenses are denominated below. Ignite expressly reserves the right to plead additional

  affirmative and other defenses should any such defenses be revealed by discovery or additional

  investigation in this case.

                                   First Affirmative Defense - License

           Creative Klick consented to the use of the photographs at issue (“Photos”) for the purpose

  of promoting Ignite Spirits vodka. Taylor Bell at Ignite contacted the CEO and Co-Founder of

  Creative Klick, Jennifer DiGirolamo about including a few shots of the Ignite Spirits vodka among

  the photographs to be taken at a previously scheduled photoshoot for a different product.

  DiGirolamo agreed to do so and did not indicate that an additional charge would be associated

  with the Photos. Instead, the Photos were part of a larger photoshoot for which Plaintiff was paid

  $3,000.00, pursuant to an invoice which stated the Photos may be used for “social media + web”.

  Indeed, Creative Klick represented that the Photos were free. As of February 11, 2021, the Photos

  were no longer used by Ignite Spirits. To the extent use was made, the use was consented to by

  Plaintiff and was pursuant to a license from Plaintiff by virtue of that consent.



                                                     5
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 6 of 19




                           Second Affirmative Defense – No Infringement

           Plaintiff's claim must fail because there is no infringement. Ignite did not copy any

  protected expression in Plaintiff’s designs or products. Plaintiff's copyrights do not encompass all

  images of vodka produced by Ignite Spirits, Inc. and to the extent any such images may have been

  copied, Ignite did not make such copies or otherwise infringe any valid copyright of Plaintiff.

                         Third Affirmative Defense – Copyrights are Invalid

           Plaintiff's claim must fail because Plaintiff's copyrights are invalid. Plaintiff’s claim of

  copyright includes goat skulls, bottles, logos, designs and stock art. Plaintiff’s claim is therefore

  invalid because these items were not created by Plaintiff and existed long before Plaintiff created

  its Photos or registered its designs. Plaintiff did not limit its claim to disclaim any such material

  in its copyright registration, thereby invalidating its registration. Were the copyright claim limited

  to exclude pre-existing material, the remainder in the alleged work of authorship contains at most

  de minimis protected expression, insufficient to support a claim for copyright protection.

  Accordingly, Plaintiff's copyrights are invalid because they falsely claimed ownership of material

  not authored by the claimant in their application for registration, and/or lack copyrightable subject

  matter when pre-existing material is acknowledged, and/or falsely claimed ownership of protected

  expression the claimant did not create.

                                Fourth Affirmative Defense – Estoppel

           For the reasons set forth in the First Affirmative Defense, Plaintiffs’ claims are barred, in

  whole or in part, by their own conduct, actions, and inaction, which amount to and constitute an

  estoppel as to all relief sought.




                                                     6
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 7 of 19




                              Fifth Affirmative Defense – Unclean Hands

           For the reasons set forth in the First and Third Affirmative Defenses, Plaintiffs are barred

  from recovery under the doctrine of unclean hands.

                                  Sixth Affirmative Defense – Waiver

           For the reasons set forth in the First Affirmative Defense, Plaintiffs are barred from

  recovery under the doctrine of waiver.

                        Seventh Affirmative Defense – Protectable Expression

           Plaintiff's claims must fail because, for at least the reasons set forth in the Third Affirmative

  Defense, even if Ignite had copied Plaintiff's Photos, that which would have been copied, would

  not have been protected expression.

                       Eighth Affirmative Defense – De Minimis Infringement

           Plaintiff's claims must fail because, for at least the reasons set forth in the Third Affirmative

  Defense, even if Ignite had copied Plaintiff's copyrights or designs, that which would have been

  copied, would have been de minimis, scenes a fair, or not protected pursuant to the merger

  doctrine.

                               Ninth Affirmative Defense – No Damages

           Plaintiff's claims must fail in whole or in part to the extent Plaintiff has suffered no damage

  caused by Ignite.

                          Tenth Affirmative Defense – No Irreparable Harm

           Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is not

  immediate or irreparable, and plaintiff has an adequate remedy at law.




                                                      7
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 8 of 19




                          Eleventh Affirmative Defense – No Financial Benefit

             Plaintiff’s claims for vicarious infringement and contributory infringement must fail

  because Ignite did not profit from any alleged infringement by another party.

                                Twelfth Affirmative Defense – No Control

             Plaintiff’s claims for vicarious and contributory infringement must fail because Ignite does

  not have the ability to control or supervise the activities of any alleged direct infringer.

                       Thirteenth Affirmative Defense – Accord and Satisfaction

             Despite Plaintiff’s representations that the Photos were free or part of an existing

  photoshoot for which Plaintiff was paid $3,000, Ignite offered $1,500 to resolve any dispute with

  Creative Klick. Creative Klick accepted Ignite’s offer by issuing an invoice in the amount of

  $1,500 for the “Ignite Vodka Project”. The invoice also indicated the Photos could be used for

  social media and the web. One day after sending the second invoice, Plaintiff withdrew it and

  instead decided to pursue this lawsuit. Plaintiff’s attempt to withdraw the invoice after having

  issued it is insufficient to negate the fact that an accord and satisfaction was reached between the

  parties.

                       COUNTERCLAIM AND THIRD-PARTY COMPLAINT

             Defendant/Counterclaim Plaintiff/Third-Party Plaintiff, Ignite International, Ltd.

  (“Ignite”) files this counterclaim against the Plaintiff/Counterclaim Defendant Creative Klick

  Agency, LLC (“Creative Klick”) and third-party complaint against Jennifer DiGirolamo

  (“DiGirolamo”), and states:

                                   Nature of Action and Relief Sought

             1.     This is an action under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

  seeking a declaration that Creative Klick’s copyright registration is invalid. This is an also an



                                                      8
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 9 of 19




  action against Creative Klick for promissory estoppel, breach of third-party beneficiary contract

  or in the alternative breach of an oral contract, and breach of settlement agreement. This is also

  an action against DiGirolamo for fraudulent inducement.

                                                Parties

           2.    Ignite is a Wyoming corporation with its principal place of business in California.

           3.    Creative Klick is a Florida limited liability company with its principal address at

  10560 NW 56th Drive, Coral Springs, Florida 33076.

           4.    Upon information and belief, DiGirolamo is an individual and is a resident of

  Broward County, Florida and is otherwise sui juris.

                                       Jurisdiction and Venue

           5.    This Court has subject matter jurisdiction over the claims stated herein because they

  arise out of the same transactions or occurrences that are the subject matter of the Complaint. The

  same operative facts serve as the basis of both sides’ claims and the counterclaim is so related to

  the Creative Klick’s claims that they are part of the same case or controversy.

           6.    This Court also has subject matter jurisdiction over this action pursuant to

  Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. Thus, this Court has original jurisdiction over

  the subject matter of this action pursuant to 28 U.S.C. §§ 1331.

           7.    This Court has personal jurisdiction over the Creative Klick and DiGirolamo

  because, upon information and belief, each has established minimum contacts with this forum and

  further, each has substantial, continuous, and systematic contacts with the State of Florida.

           8.    Creative Klick and DiGirolamo purposefully availed themselves of the privilege of

  conducting business in this State and in this District and are continuously present in this State.




                                                    9
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 10 of 19




           9.      In addition, Creative Klick’s false assertions of infringement of their alleged

  copyrights were directed to Ignite in a lawsuit filed in this District.

           10.     Thus, this Court has both general and specific personal jurisdiction over Creative

  Klick and DiGirolamo.

           11.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because, upon

  information and belief, a substantial part of the events giving rise to Ignite’s claims occurred in

  this District and because the Creative Klick and DiGirolamo are subject to personal jurisdiction in

  this District.

                                                  Facts

           12.     Ignite is a global lifestyle brand that encompasses a number of different products,

  including vodka sold through Ignite Spirits, Inc. and boasts an impressive 3.1 million followers on

  Instagram.

           13.     Ignite Spirits, Inc. is a wholly-owned subsidiary of Ignite.

           14.     Creative Klick, according to its website, is a “full-service branding, marketing and

  web agency” that works on “photography” among other activities. See creativeklick.com/about-

  us.

           15.     42 Bio, Inc. (“42 Bio”), a third party whose personnel sometimes perform services

  for Ignite, arranged for Creative Klick to do a product photoshoot on January 25, 2021. As a result,

  on January 11, 2021, Creative Klick issued an invoice (“January 2021 Invoice”) to 42 Bio in the

  amount of $3,000.00 for the January 25th photoshoot. A copy of the January 2021 Invoice is

  attached as Exhibit 1.

           16.     The January 2021 Invoice was promptly paid by 42 Bio.




                                                    10
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 11 of 19




           17.   The January 2021 Invoice was for images that could be used “on social media +

  web.” Ex. 1.

           18.   Before the January 25th photoshoot, Taylor Bell contacted DiGirolamo, the CEO

  and Co-Founder of Creative Klick, about having Creative Klick take some photos of Ignite Spirits’

  vodka at the January 25th photoshoot.

           19.   DiGirolamo agreed that Creative Klick would take some photographs of the vodka

  product at the existing photoshoot.

           20.   DiGirolamo never stated that Creative Klick would charge a separate fee for the

  photographs of the vodka product, or that the additional photos would be subject to any terms or

  conditions different from the remaining photos that would be taken at the photoshoot. To the

  contrary, DiGirolamo represented that the photographs of the vodka product were done at no

  additional charge as part of the pre-arranged photoshoot and were free to be used under the same

  terms as the other photos taken at that photoshoot. Specifically, DiGirolamo stated: “all of the

  images for Genix and a select few for Ignite since we did them for free will be sent all together[.]”

           21.   Creative Klick sent four photographs (“Photos”) of the Ignite Spirts’ vodka to

  Ignite’s employees. The Photos are attached to Creative Klick’s Complaint as Composite Exhibit

  A.

           22.   The Photos were briefly posted from February 1, 2021 to February 11, 2021, only

  on the Ignite Spirts website and @ignite.spirits Instagram account, which as of June 15, 2021 had

  a total of 370 followers.

           23.   Despite being aware of the use of the Photos, Creative Klick did not raise any

  concerns with Ignite until February 10, 2021, when Ignite informed Creative Klick that it would

  not be hiring Creative Klick to do a full marketing campaign for the Ignite Spirits’ vodka. It was



                                                   11
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 12 of 19




  only then that Creative Klick disregarded its earlier representations and asked Ignite Spirts to stop

  using the Photos.

           24.    Although DiGirolamo represented the Photos were free and part of the existing

  photoshoot, Ignite offered to pay $1,500 to Creative Klick for the Photos in an effort to settle the

  dispute.

           25.    Creative Klick agreed to Ignite’s settlement proposal.

           26.    On February 10, 2021, Creative Klick submitted another invoice for “product

  photography shot for the Ignite Vodka.” See 2/10/21 e-mail from DiGirolamo, attached hereto as

  Exhibit 2.

           27.    The February 10, 2021, invoice (“February 2021 Invoice”) from Creative Klick to

  Ignite was for 10 retouched images that could be used for social media and the web. A copy of the

  February 2021 Invoice is attached as Exhibit 3.

           28.    Before Ignite could process payment for the February 2021 Invoice, Creative Klick

  breached the settlement agreement by attempting to withdraw the February 2021 Invoice via e-

  mail in which DiGirolamo stated for the first time: “The images were provided to Taylor Bell as

  a creative concept and vision our Agency had for the product. They were presented with our

  proposal to be hired for future work. Images were not released in any way.” See 2/11/2021 e-mail

  from DiGirolamo, attached hereto as Exhibit 4.


                                      Counterclaim Count I
                          (Declaratory Judgment Against Creative Klick)

           29.    Ignite incorporates by reference paragraphs 1 through 3 and 5 through 23 as if fully

  set forth herein.

           30.    Creative Klick alleges that it holds a valid copyright registration for the Photos, U.S

  Copyright Registration Number VA 2-237.

                                                    12
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 13 of 19




           31.    Upon information and belief, Creative Klick’s application for the copyright

  registration for the Photos fails to limit its claim so as not to include materials that were previously

  registered, owned by another individual or entity, or is in the public domain such as goat skulls,

  bottles, and stock art.

           32.    The Goat Skull logo shown on the bottle in the photos is the subject of a prior

  copyright registration by Ignite’s licensor.

           33.    On information and belief, the photos further include stock art that was not created

  by the copyright claimant.

           34.    By failing to limit its claim to only protected expression it created, Creative Klick

  knowingly claimed ownership of protected expression it did not create.

           35.    At least because Creative Klick falsely claimed ownership of material owned by

  others, its copyright registration is invalid.

           36.    The Counterclaim Plaintiffs seek a declaratory judgment from this Court that the

  Creative Klick’s copyright registration is invalid.


                                      Counterclaim Count II
                            (Promissory Estoppel Against Creative Klick)

           37.    Ignite incorporates by reference paragraphs 1 through 3 and 5 through 23 as if

  fully set forth herein.

           38.    Ignite detrimentally relied upon Creative Klick’s representations that the Photos

  were being provided at no additional charge as part of an agreement for existing photoshoot for

  which Creative Klick was paid $3,000.00 and for which Ignite was a third party beneficiary.

           39.    Ignite also detrimentally relied upon Creative Klick’s representations that the

  Photos may be used for social media and the web.



                                                    13
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 14 of 19




           40.      As a result of this reliance, the Photos were posted on the Ignite Spirits’ website

  or Instagram account for a short period of time.

           41.      After Creative Klick notified Ignite of its false claims, Ignite removed the Photos

  and gave instructions to remove the accused images.

           42.      Despite its promises to Ignite that the images were included within the scope of the

  agreement for the original photoshoot, and its knowledge that the images were used by Ignite, and

  Ignite’s prompt removal of the images, Creative Klick now sues Ignite for direct and indirect

  copyright infringement.

           43.      Injustice can only be avoided if Creative Klick is required to honor its original

  promises to Ignite.

           44.      Ignite has incurred the costs of defending the instant litigation, including the cost

  of attorneys’ fees, as a result of Creative Klick’s refusal to honor its promises to Ignite.


                                       Counterclaim Count III
                 (Breach of Third Party Beneficiary Contract – Against Creative Klick)

           38.      Ignite incorporates by reference paragraphs 1 through 3 and 5 through 23 as if

  fully set forth herein.

           39.      42 Bio, Inc., (“42 Bio”) is a company whose employees sometimes perform

  services for Ignite. Creative Klick entered into an agreement with 42 Bio for Creative Klick to

  conduct a photoshoot and provide images from that photoshoot for use on social media.

           40.      The agreement between 42 Bio and Ignite was evidenced by the January 2021

  Invoice for $3,000 which stated that the images resulting from the photoshoot may be used for

  social media and the web.

           41.      42 Bio paid the January 2021 Invoice in full.



                                                     14
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 15 of 19




           42.    Creative Klick expressly agreed in writing to include the Photos that are the subject

  of its complaint in the photoshoot for which 42 Bio contracted. The agreement to include the

  additional Photos was for the benefit of third party Ignite.

           43.    Creative Klick breached the agreement by later asserting that the Photos could not

  be used by third party beneficiary on social media and the web.

           44.    As a result of this breach, Ignite has been damaged as a third party beneficiary of

  the agreement with 42 Bio.

           45.    Ignite has suffered the costs of defending the instant litigation, including the cost

  of attorneys’ fees, as a result of Creative Klick’s breach.


                      Counterclaim Count IV (pled in the alternative to Count III).
                          (Breach of Oral Contract – Against Creative Klick)

           46.    Ignite incorporates by reference paragraphs 1 through 3 and 5 through 23 as if fully

  set forth herein.

           47.    To the extent Creative Klick argues the Photos were not provided to Ignite pursuant

  to the agreement with 42 Bio, Creative Klick entered into an oral agreement with Ignite to provide

  the Photos to Ignite in exchange for Ignite considering to hire Creative Klick for marketing

  services.

           48.    Creative Klick, by its own admissions sought to provide the Photos to Ignite as

  samples of its work in hopes of obtaining future work from Ignite.

           49.    Creative Klick was aware of Ignite’s uses of the Photos and made no objection until

  after Creative Klick was informed that Ignite would not be using its services on an ongoing basis.

           50.    To the extent Creative Klick may argue that the Photos were not fully licensed

  pursuant to its agreement with 42 Bio, Creative Klick then entered into a separate agreement with



                                                   15
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 16 of 19




  Ignite under which Ignite was licensed to use the Photos as part of, and in return for, evaluating a

  potential business relationship with Creative Klick.

           51.    Pursuant to that agreement, the Photos could be used for social media and the web.

           52.    Creative Klick breached that agreement by withdrawing its consent to Ignite to use

  the Photos on social media and the web and then suing Ignite for copyright infringement after

  Ignite chose not to use Creative Klick’s services.

           53.    As a result of Creative Klick’s breach, Ignite has been damaged.

           54.    Ignite has suffered the costs of defending the instant litigation, including the cost

  of attorneys’ fees, as a result of Creative Klick’s breach.

                                        Counterclaim Count V
                      (Breach of Settlement Agreement – Against Creative Klick)

           55.    Ignite incorporates by reference paragraphs 1 through 3 and 5 through 28 as if fully

  set forth herein.

           56.    After Creative Klick reneged on its agreement to allow Ignite to use the Photos,

  Ignite offered to pay $1,500.00 for the use of the Photos after Creative Klick and to settle the

  alleged dispute between Creative Klick and Ignite.

           57.    Creative Klick accepted Ignite’s offer as evidenced by Creative Klick submitting

  the February 2021 Invoice.

           58.    Creative Klick then breached that settlement agreement by withdrawing the

  February 2021 Invoice in order to pursue the instant lawsuit.

           59.    As a result of Creative Klick’s actions, Ignite has been damaged.

           60.    Ignite has suffered the costs of defending the instant litigation, including the cost

  of attorneys’ fees, as a result of Creative Klick’s breach.




                                                   16
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 17 of 19




                               Third-Party Complaint – Count I
                       (Fraudulent Misrepresentation against DiGirolamo)

           61.    Ignite incorporates by reference paragraphs 1 through 2 and 4 through 23 as if fully

  set forth herein.

           62.    DiGirolamo falsely represented to Ignite that the Photos were free as part of an

  existing photoshoot for which Creative Klick was paid $3,000.00.

           63.    As is clear from her subsequent litigation, DiGirolamo knew her statements were

  false at the time they were made.

           64.    On information and belief, DiGirolamo intentionally made the false statements to

  induce Ignite to use photos she provided, only later to sue Ignite for that use, thereby garnering

  fame for herself and Creative Klick based on the popularity of Dan Bilzerian and Ignite.

           65.    By suing Ignite for using the photos in reliance on DiGirolamo’s representations,

  DiGirolamo and her company Creative Klick received widespread press coverage.

           66.    The widespread coverage DiGirolamo received was highly valuable, cost-free

  promotion of DiGirolamo personally, and Creative Klick, at the expense of false allegations made

  against Ignite and Dan Bilzerian.

           67.    On information and belief, if it were not for the fame DiGirolamo knew she would

  receive by launching the present litigation, DiGirolamo would not have sued Ignite and Mr.

  Bilzerian for use of photos she provided to them with the intent that they would be used by them.

           68.    On information and belief, DiGirolamo knew that her false representations

  concerning the Photos would induce Ignite and/or Ignite Spirits to use or post the Photos on social

  media and the web.

           69.    Ignite has been injured as a result of relying upon DiGirolamo’s false statements.




                                                   17
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 18 of 19




           70.      Ignite has suffered negative publicity which adversely affects it reputation, the costs

  of defending the instant litigation, including the cost of attorneys’ fees, as a result of their reliance

  on DiGirolamo’s false statements.



                                         PRAYER FOR RELIEF

           WHEREFORE, Defendant Ignite International, Ltd. respectfully requests that judgment

  be entered in its favor and against Creative Klick Agency, LLC and Jennifer DiGirolamo as

  follows:

                    A.     That Creative Klick take nothing by its Complaint and that judgment be

           entered in favor of Ignite;

                    B.     That this Court dismiss Creative Klick’s Complaint with prejudice;

                    C.     That the Court invalidates the copyright registration held by Creative Klick

           with respect to the Photos;

                    D.     That damages be awarded in favor of Ignite pursuant to Counterclaim

           Counts II, III (or IV, in the alternative) and V of Ignite’s Counterclaim against Creative

           Klick;

                    E.     That damages be awarded in favor of Ignite pursuant to Count I of Ignite’s

           Third Party Complaint against Jennifer DiGirolamo;

                    F.     That Ignite be awarded its costs and fees incurred in defending this action;

           and

                    G.     That the Court grant such other relief as the Court deems just and proper.



                                                       Respectfully submitted,



                                                      18
  126296069.1
Case 0:21-cv-60789-JIC Document 14 Entered on FLSD Docket 06/17/2021 Page 19 of 19




   Dated: June 17, 2021                 By: /s/Yolanda P. Strader
                                            Merrick L. Gross (FBN 716677)
                                            mgross@carltonfields.com
                                            William Giltinan (FBN 27810)
                                            wgiltinan@carltonfields.com
                                            Yolanda Strader (FBN 70212)
                                            ystrader@carltonfields.com
                                            CARLTON FIELDS, P.A.
                                            700 NW 1st Avenue, Suite 1200
                                            Miami, FL 33136
                                            Telephone: (305) 530-0050
                                            Facsimile: (305) 530-0055

                                             Ignite International, Ltd.




                                        19
  126296069.1
